ORDER
The Court having considered the Joint Petition of the Attorney Grievance Commission and the Respondent to suspend the Respondent from the practice of law in the State of Maryland for a period of thirty (30) days, it is this 9th day of February, 1999,
ORDERED, by the Court of Appeals of Maryland that the Joint Petition be, and it is hereby, granted, and the Respondent, Kevin P. O’Donnell, is suspended from the practice of law in the State of Maryland for a period of thirty (30) days, the suspension to commence on February 15, 1999; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Kevin P. O’Donnell from the Register of Attorneys, and pursuant to Maryland Rule 16-713 shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State.